On Rehearing.
By the WHOLE COURT.
LAND, J.
Article 1753 of the Revised Civil Code provides:
“If a person, who marries a second time, has children of his or her preceding marriage, he or she cannot, in any manner dispose of the property given or bequeathed to him or her by the deceased spouse, or which came to him or her from a brother or sister of any of the children which remain.
“This property becomes, by the second marriage, the property of the children of the preceding marriage, and the spouse, who marries again, only has the usufruct of it.” '
That this article clearly refers to the disposition of property bequeathed to a surviving spouse, and which is in his or her possession at the date of the second marriage, is made clear by the clause in the second paragraph of the article, “and the spouse who marries again, only has the usufruct of *85it.” It would be legally impossible for a surviving spouse, after the second marriage, to have the usufruct of property, which he had disposed of before the second marriage, and which had been bequeathed to him by the wife of the preceding marriage.
The clause in the second paragraph of said article, “and the spouse who marries again, only has the usufruct of it,” also plainly indicates that, prior to the second marriage, the surviving spouse had acquired by the bequest made to him by the wife of the preceding marriage both the ownership and the usufruct of the property so bequeathed, and that the ownership became fqrfeited by the second marriage, leaving to the surviving spouse “only the usufruct of it.”
AVe therefore have under said article, pri- or to the second marriage, both the ownership and the usufruct vested in the surviving spouse of the property bequeathed to him, and his immediate dominion over it. Where, then, is the legal impediment to his disposing of the property, before the second marriage, and to his giving to his vendee a good and valid title?
The property acquired under this article by a child of the preceding marriage does not come to him from the testamentary disposition of his mother in favor of the surviving father. Mrs. Langermann had the clear legal right at her death to bequeath to her surviving husband the disposable portion of two-thirds, as her will reserved to her son, the only heir, his légitime of one-third.
The title derived by Langermann, Sr., under the will of his deceased wife to two-thirds of this property, was no less perfect and unconditional at the time, than that derived by the son under the same will.
Had Langermann, Sr., died after disposing of this property to the homestead association, and before his second marriage, it is obvious that a valid and legal title would have vested in the association and that the son would have no claim whatever as to this property from the succession of his father.
It is not by virtue of any right of'inheritance from the mother that a son of the preceding marriage can claim the ownership of the property bequeathed to his father, but it is solely because of the second marriage, solely because of the operation of law, that he becomes the owner of such property.
The “second marriage” referred to in article 1753 of the Code is neither a suspensive condition nor a resolutory condition, because there is no antecedent right, or title, or contract to which such condition can be attached. This interpretation is made irrefutable when it is remembered that article 1753 of the Revised Civil Code is an enactment in the nature of a penal statute, and that the second marriage operates as a forfeiture of the ownership of the property by the husband on his marrying again.
In the case of Verret v. Bourgeois, 15 La. 111, 112, this court said:
“This provision [article 1753, old Code, article 227] is evidently taken from the 15th law of Toro, which provides that ‘In all cases in which women shall contract a second marriage, they shall be bound to reserve to'the children of the first marriage the property they shall hold from the first husband, or shall nave inherited from any of the children of the first marriage. The same obligation to reserve shall exist for men who marry a second or third time, so that whatever the law ordains as to women marrying a second time, applies to men who marry a second or third time. * * * ’
“This obligation to reserve, which was imposed as a penalty on the surviving spouse who contracted a second marriage, was restricted by several exceptions, which we find laid down in the writers; one of them was, that this obligation to reserve did not extend to property acquired by the children of the first marriage otherwise than by inheritance from the deceased father or mother, whose memory was supposed to have been offended against by such second marriage,” etc.
 It is elementary that penal statutes must be strictly construed. The law likewise looks with disfavor upon forfeitures. *87As the penalty under article 1753 of the Revised Civil Code is imposed solely upon the 'spouse contracting the second marriage, it is clear that it was never intended that innocent third persons, purchasing the property from the surviving spouse prior to the second marriage, should be affected by any forfeiture of the ownership of the property acquired by them. The very nature of a penalty is that it should be imposed upon the offender alone and that it should not operate retroactively.
Ex post facto legislation by the states is prohibited under the federal Constitution, and the raison d’etre of article 1753 of the Code clearly shows that it is not retroactive in its operation, but was intended to punish in the future the spouse contracting a second marriage by forfeiting the ownership of the property bequeathed and in his or her possession at the date of' this second marriage, which under the law of Spain was considered an offense against the memory of the deceased spouse.
Article 1753 of the Code was not intended, therefore, primarily to protect, as against the stepmother or the stepfather, the rights of the children of the first marriage as to their patrimony. Whatever interest accrues to them in this respect flows only incidentally from the penalty of forfeiture incurred by the second marriage. They have no antecedent title by virtue of inheritance from their deceased mother or father, as the surviving spouse, before marrying a second time, is vested with such title.
In the Succession of Hale, 26 La. Ann. 202, the court said:
Article 1753 of the Revised Civil Code “was incorporated into our system of laws from the .Roman law and the Spanish Codes. It is not found in the Napoleon Code, but is derived from the Justinian Code. De secundis nuptiis. Title 1, Novell® Constitutiones, 22, chapter 23 [which is translated into English as follows] : ‘But if the law discover that children and offspring are in this manner dishonored [by a second marriage], then it deprives her, the' mother, as to the matter of ownership of all munificent donations coming from the husband to her, leaving to her .only the usufruct. * * « And generally it is said that every form of ownership leaves her in those things which came to her by a former husband.’ ”
The wife marrying a second time, and being thereby deprived of the ownership, could not be left “only the usufruct,” unless she was in possession of the property as owner at the date of the second marriage.
It is therefore clear that not only under the original law as it existed in the Novelise Constitutiones of Justinian, but also under the 15th law of Toro of the Spanish Code, the forfeiture of ownership was a penalty for the second marriage. This construction must necessarily be attached to article 1753 of our Code, which is based upon these ancient laws. That the penalty of forfeiture of ownership should be inflicted upon innocent purchasers of property prior to the second marriage, prior to the commission of the offense entailing such forfeiture upon the wife or husband, marrying a second time, is not only unnatural and unjust, but is clearly contrary to the spirit of the Justinian Code, the Spanish Code, and our own Code, in neither of which do we find any language referring to or affecting the rights of third persons, prior to the second marriage.
In the case of Zeigler v. His Creditors, 49 La. Ann. 144, 21 South. 666, this court was led into the error of declaring that article 1753 of the Civil Code was analogous to the “right of return” provided for in article 1534 (1521) of the present Code. íhis article declares that — ■
“The donor may stipulate the right of return of the objects given, either in case of his surviving the donee alone, or in case of his surviving the donee and his descendants. That right can be stipulated for the advantage of the donor alone.”
The right of return under article 1534 (1521) is clearly a matter of convention or agreement between the parties. It is expressly stipulated in the act of donation, *89which, when recorded, is notice to third persons of the existence of the right of return to the donor of the property donated by him. The public is put upon full notice of the right of return in' such cases by the records.
Consequently, it is provided in article 1535 (1522) that—
“The effect of the right of return is, that it cancels all alienations of the property given that may have been made by the donee or his descendants, and causes the property to return ‘to the donor, free and clear of all incumbrances and mortgages,” etc.
This article expressly declares that third persons purchasing the property donated with the stipulated right of return to the donor shall be affected, if they buy such property or accept mortgages upon the same.
Articles 1534 (1521) and 1535 (1522) of the Code are found under the head of “Donations Inter Vivos.”
Article 1753 of the Code does not provide for any return of property to the donor by agreement or otherwise. It deals exclusively with the status of property, after the death of the husband or wife of the preceding marriage, when such property has been given or bequeathed by the deceased spouse to the survivor, who has contracted a second marriage. This article does not restore the property so given or bequeathed to the estate of the donor or testatrix, but forfeits the ownership of the property in the spouse contracting the second marriage, the donee or legatee, and the property, through such forfeiture, becomes the property of the children of the preceding marriage; the spouse who marries again retaining the usufruct only. The article does not deal in any way with alienations of this property prior to the, second marriage, nor does it pretend to regulate the effect of incumbrances which may have been placed thereon before that event. Article 1753 is concerned mainly with the question of the ownership of this property after the second marriage, and with the rights of the spouse marrying again. Its silence as to third persons indicates clearly that such property is considered in law to be vested in the surviving spouse in full and perfect ownership, prior to the second marriage. That third persons are to be affected at all after the second marriage results impliedly and only from the divestiture of the title of the spouse contracting the second marriage.
The result of the decision in the Zeigler Case was to place valuable property out of commerce indefinitely, and to affect the stability of titles to real estate, acquired by bona fide purchasers prior to the second marriage. That decision was made possible only by ingrafting by analogy articles 1534 (1521) and 1535 (1522) of the Civil Code upon article 1753, articles entirely dissimilar in origin and purpose, while the genesis of article 1753 and the reason of its enactment was lost to view in the discussion in that case. In fact, it does not appear from the decision in the Zeigler Case that the court’s attention was directed to the penal character of this article of the Code and to the fact that the forfeiture of ownership in the surviving spouse was not, therefore, possible until the second marriage. The question of retroactive penalty as affecting the rights of innocent third persons purchasing the property in good faith and before the second marriage does not seem to have been called to the attention of the court at all. This question may therefore be considered as res nova, notwithstanding the decision in the Zeigler Case.
We will consider the question whether the dation en paiement made by Langermann, •Sr., in 1919, to the building association, after his second marriage, was a new title from him and was affected by his said marriage, or whether it was a mere retrocession of the property to said association, his vendor.
“A resolutory condition is implied in all commutative contracts, to take effect, in case either *91of the parties do not comply with his engagements,” etc. R. O. O. art. 2046.
“If the buyer does not pay the price, the seller may sue for the dissolution of the sale.” R. O. O. art. 2561.
“The dissolving condition does not suspend the execution of the obligation; it only obliges the creditor to restore what he has received, in case the event provided in the condition takes place. R. C. C. art. 2045.
“The condition being complied with, has a retrospective effect to the day that the engagement was contracted.” R. C. C. art. 2041.
“Obligations are extinguished: * * * By the effect of the dissolving condition,” etc. R. C. O. art. 2130.
Under these articles of the Civil Code, this court has held that the fact that the property had passed from the vendee into third hands in no manner abridges the right of the vendor to sue for the rescission of the sale for' the nonpayment of the price. Stevenson v. Brown, 32 La. Ann. 462; Ragsdale et al. v. Ragsdale et al., 105 La. 405, 29 South. 906.
Therefore, if Langermann, Sr., had sold this property to his son, after the second marriage in 1919, instead of making a dation en paiement to the building association, said association could have rescinded the sale for nonpayment of the purchase price, while the property was in the hands of the soii, a third person.
In the Ragsdale Case, above cited, we said:
“The underlying principle is that until the vendee pays the purchase price he holds by a defeasible title only, and all who deal with him are equally affected. Further, that the rescission of a contract of sale for a cause going back to the origin of the agreement [such as for want of payment of the price] is not considered as an alienation, * * * but rather as a return to the former ownership, which has not ceased to exist, or was only suspended. Insurance Co. v. Packwood, 9 La. Ann. 87; 4 Toullier, Contracts et Obligations Conventionnelles, Nos. 539, 548, 550; Mortee v. Roach’s Syndic, 8 La. 83; McKenzie v. Bacon, 41 La. Ann. 9, 5 South. 640.”
Article 2045 of the Civil Code declares that the dissolving condition, when accomplished, operates the revocation of the obligation, and places matters in the same state as though the obligation had never existed.
When the condition happens, therefore, the property returns to the vendor free of all alienations and incumbrances imposed by the vendee. Stevenson v. Brown, 32 La. Ann. 461; George v Lewis, 11 La. Ann. 656; Johnson v Bloodsworth, 12 La. Ann. 699; Thompson v. Kilcrease, 14 La. Ann. 340; George v. Knox, 23 La. Ann. 355; Templeman v. Pegues, 24 La. Ann. 537.
The vendor may enforce the resolutory condition by suit to rescind the sale, or the purchaser may do voluntarily what he can be compelled to do by suit; i. e., he may make a voluntary retrocession of the property to the vendor. In either case, the vendor does not acquire a new title from the vendee, but the property reverts back to the vendor, in consequence of the vendee’s failure to pay the price, as if no sale had taken place. Chretien v. Richardson, 6 La. Ann. 2; Fulton v. Fulton, 7 Rob. 75; Power, Tutrix, v Ocean Ins. Co., 19 La. 28, 36 Am. Dec. 665.
The second marriage of Langermann, Sr., in the year 1915, therefore, did not have the legal effect of divesting the building association of the title to this property, although such title stood in the name of Langermann, Sr., at that date, and until the year 1919, when, finding himself unable to pay for the property, he made a dation en paiement to said association.
The title of Langermann, Sr., to this property was defeasible. He had not paid his vendor, the building association, the purchase price. The dation en paiement made by him can be viewed, under these circumstances, in no other light than as a voluntary retrocession, in lieu of a compulsory enforcement by suit of the resolutory condition implied in the sale made to him by the building association.
The sale of this property by Langermann to said association took place in the year *931910, and the resale by the association to him was made during the same year.'
Under our view of the law, as announced in our analysis of the Zeigler Case, the sale of Langermann, Sr., to the association, prior to his second marriage, was legal and valid. At that date, the son of Langermann, Sr., defendant in this suit, had no right, title, or interest in or to this property, inchoate or otherwise, as the second marriage had not taken place. Langermann, Sr., at the date of the sale by him to the building association, therefore, held the property in controversy in perfect ownership. As the building association in this case holds by virtue of its legal- and valid title from Langermann acquired in 1910, and not under any title from him after his second marriage, plaintiffs are entitled to be decreed the true and lawful owners of this property.
It therefore becomes unnecessary for us to pass upon the plea of prescription of 10 years acquirendi causa tendered by plaintiffs.
For the reasons herein assigned, our former decree is reinstated and made the judgment of the court.
O’NIELL, C. J., and ST. PAUL, J., concur in the decree.
ROGERS, J., concurs in decree for reasons set forth in opinion on rehearing.